 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Co., IncorporatedandRetail Clerks UnionLocal No.445 Chartered by Retail Clerks International Asso-ciation,AFL-CIO.CasesNos. 9-CA-39217, 9-CA-3326, and9-CA-3353.November 2, 1965DECISION AND ORDEROn February 19,1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmativeaction, asset forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decisiontogether with a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and MembersFanning andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the Trial Exam-iner's Decision, the exceptions and brief, and the entire record in thecase, and adopts the Trial Examiner's findings, conclusions, and recom-mendation, except as modified herein.Montgomery Ward & Co., Incorporated, is engaged in the retail saleand distribution of general merchandise In October 1963 it opened acatalog store in Algonquin Manor Shopping Center, Louisville, Ken-tucky.On April 27, 1964, Eugene Frazier became the store manager,succeeding Robert Hartley.The store employs 20 employees.The Union began organizing in late March 1964, and betweenApril 19 and 22, 1964, obtained authorization cards from 17 of the 21employees.On April 20, 1964, when the Union had 15 cards, NancyVon Bokern, International representative of the Retail Clerks, sent aletter to Hartley informing him that Retail Clerks Union Local No.445 had representation among the employees, and that employees Mil-dred Robinson, Norma Milby, Margaret Bishop, Elaine McCandless,Ruby Wright, and Bette Swindall constituted the organizing commit-tee.Two days later, on April 22, Von Bokern, by telegram, advisedWard's Chicago office that a majority of the Louisville store employeeshad selected Local No. 445 as their collective-bargaining representa-tive, and requested recognition.The telegram also stated that "in theevent you have any doubt as to our representing the majority of your155 NLRB No. 34. MONTGOMERY WARD & CO., INCORPORATED483employees, we will be more than willing to submit the signed authoriza-tion cards of your employees to a neutral third party mutually agreedupon and allow such third party to compare said cards with your pres-ent payroll."On April 24, 1964, the Union filed a representation petition.Abouta week later, the Respondent advised the Union that it doubted theUnion's majority status.On May 27 and June 2, 1964, the Respondentand the Union, respectively, signed a stipulation for a consent electionwhich was scheduled to be held on June 12, 1964. (The petition wasdismissed on August 3, 1963, after issuance of a complaint in Case No.9-CA-3217, on July 27,1964. )In a speech on May 5, Store Manager Frazier made a general state-ment of policy to the effect that the Company was against the Union.Specifically, he told the employees that they did not have to join theUnion; that if the Union won, it might lead to their discharge; andthat they might wish to get back the cards that they had signed. OnMay 10, Frazier asked Mildred Robinson how she felt about the needfor a union. In his second speech on May 19, Frazier argued that theUnion would gain nothing for the employees which they would not getif they did not join the Union.He illustrated this by pointing out thatpresent union contracts at other Montgomery Ward stores do not callfor anything more than what the nonunion store employees are pres-ently receiving; that one unionized store did not receive benefitsgranted to other stores until a later date because of a disagreementwith the union ; and that the Union would cost the employees more thanthey would gain.On June 3, employees Elaine McCandless and Norma Milby werelaid off as a result of a reduction in force in the credit departmentresulting from the transfer of credit department operations to Chi-cago, without being offered jobs in other parts of the store.On June 5,Frazier made his final speech in which he declared that time and a halfover 40 hours would go into effect after the election; that the announce-ment of who would get raises would be made after the election; thatthe Union was engaging in threats and violence which the Employerwould take steps to stop; and that McCandless and Milby were laid offdue to the transfer of the credit facilities to Chicago.On June 6, Frazier told Mildred Robinson that a company meritraise would amount to more than any raise the Union could gain forher.He alsotold her that she could get her card back from the Unionif she wanted to.Later in June, Sales Manager Ralph Byron told Ruby Wright, "Iheardthat you were organizing a union here." She said she was not,but would try to find out. She spoke with him later that day, told himshe had heard this was going on, and asked if he were interested.He212-809--66-vol. 155-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that he was not, as he represented management, but his boyscould join if they desired.The complaint in Case No. 9-CA-3217,issued July 27, 1964, is predicated upon the above conduct.On August 26, 1964, Attorneys Michas and Miller, attorneys for theRespondent, distributed questionnaires to the employees.The intro-ductory paragraph explains that the questionnaire is needed for litiga-tion, and that the answers will have no effect on the employees' posi-tions.Five questions were asked : The first three dealt with matterscontained in the complaint, and the last two inquired whether theemployees had been interviewed or had given a statement to a repre-sentative of the Board.Robinson,Wright, Bishop, and O'Bannonrefused to answer the questions.Each was threatened with suspensionif she did not answer, each refused, and each was suspended for 2 days.Wright, Bishop, and O'Bannon returned to work on August 31 afterfilling out the questionnaire.1.The discharges of Robinson, Wright, Bishop, and O'Bannon(a)Mildred Robinson:Robinson, one of the members of the orga-nizing committee and one of the four employees who refused to answerthe questionnaire, assumed her duties as sales and cash clerk in May1964.She had no prior training then and received little thereafter.A store audit conducted in June 1964 was critical of all departments,including the sales and cash functions.Despite this, on July 20, 1964,Frazier recommended a raise for Robinson commenting : "I think thatMildred is very dependable-a sincere and hard working [employee]and with more experience in her present job will be an asset to the com-pany."About this time Willa Blakely was sent from Chicago to helpFrazier.She stayed 3 weeks and assisted in training Robinson andother employees.At the end of August, Robinson was suspended forrefusing to answer the questionnaire.During this period anotheraudit was conducted showing Robinson still deficient.When she re-turned to work on September 1, 1964, she was informed that she wasbeing transferred.Frazier told her that the Company needed some-one "who is for the company, someone that we can trust" to fill the post.He offered her the job either of countergirl, which he described as inter-fering with her home life, or, as an alternative, telephone promotionoperator.At this point she told Frazier that she was quitting becauseshe could not work in an atmosphere where she was distrusted.An employer is privileged to transfer an employee unless the trans-fer is intended to discriminate against the employee because of his orher union activities. In this case the following facts demonstrate thatRobinson was transferred for discriminatory reasons: She was a mem-ber of the organizing committee; she was suspended for refusing to MONTGOMERY WARD & CO., INCORPORATED485answer the questionnaire; the transfer occurred immediately after hersuspension; she had received a raise only a month before; the reasongiven for her transfer, i.e., her inability to do the job, was known at thetime of the raise and was not corrected through an insufficient trainingprogram of 3 weeks' part-time assistance; and the reason given for thetransferat the time of the transferwas that the Respondent couldnot "trust" someone who was not "for the company" in her position.As her transfer was discriminatory, Robinson is entitled to reinstate-ment to her former position.Whether she is also entitled to backpaydepends on whether her resignation was a reasonable reaction to thetransfer.We find that it was. The facts of the case are such that Rob-inson at the time of her discharge could reasonably expect further dis-criminatory treatment and possibly discharge. It must be rememberedthat by the time of the announcement of the transfer, two members ofthe organizing committee had already been discharged and Robinson,herself, had been suspended for engaging in protected concerted activ-ity.Because of this, we find that Robinson's reactions were reasonableand that she is entitled to backpay as well as reinstatement.'(b)Ruby Wright:Wright, also one of the organizing committeemembers and one of those who refused to answer the questionnaire, wasa telephone operator.She returned to work from her suspension onAugust 31, 1964.Bishop, who normally called the answering serviceat 9 :30 a.m. to take orders that had been phoned in, was absent on Sep-tember S.On Friday, September 4, or Tuesday morning, September 8,Frazier instructedWright to substitute for Bishop and to call theanswering service.Because of her inexperience in this job, she wasunable to handle the task and was forced, because she did not know theprocedure, to refer at least one customer's order to Frazier.As noted,orders were normally called in for at 9 :30 a.m., but, since Wright didnot come to work until 10 a.m., she could not call for them then. Shewas unable to write up the orders until 6 p.m 2Wright told Frazierabout the delay in getting the orders and that not all the orders werecompleted because the information was missing.Frazier at this timedid not criticize her for the delay.Wright worked on the job untilSeptember 14, 1964, when Bishop returned. During the remainder of1 This case is distinguishable from J.W. Mays, Inc.,147 NLRB 942. In that case theBoard(Member Brown dissenting)found that the employee at the time of her transferhad no reason to apprehend that her transfer would lead to further discrimination2Much of the testimony as to this incident is devoted to who called whom during theday.Persons from the answering service testified that they called four times during theday and were told by the person answering that she was busy and to call back and thatno one called until 5 p.m.Wright testified that she tried to call back at 11.45 a in.Therelevanceof all this seems rather slight to us in view of the fact that Wright admittedthat she did not receive the orders until 5 p.m.Accepting as correct the answeringservice personnel's testimony,it shows only that Wright was unable to handle the job asa substitute which,in view of the fact that she was also handling her regular job anddid not know the procedure as a substitute,does not appear astounding. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis time her performance was not criticized.On Monday, Septem-ber 14, 1964, Frazier called Wright in and told her that because of her-delay in getting the orders on September 8, she was being terminated.sWe find that Wright was discriminatorily discharged in violation ofSection 8(a) (3) and (1) because she was on the organizing committeeand one of the four employees who refused to answer the question-naire; the performance for which she was discharged was not oneinvolving her regular job but one in which she was substituting withno prior experience; when Wright explained to Frazier the delay in theincompleted orders, Frazier did not criticize her at that time; Wrightsubstituted not only on September 8 but also on September 9, 10, and11, and there was no criticism of her work on these days, and Frazierwaited a week before discharging her.(c)Margaret Bishop and Clara O'Bannon:Like Robinson andWright, Bishop was a member of the organizing committee and bothBishop and O'Bannon 4 had refused to answer the questionnaire.Bishop was a telephone promotion clerk and O'Bannon was a counter-girl.Bishop's duties were to make outgoing phone calls to persons.whose names began with the letters "R" through "Z" of the alphabet.Frazier had told the countergirls that they were not to transfer incom-ing calls unless a specific telephone promotion girl was asked for by thecustomer.According to Frazier, he discharged O'Bannon and Bishop,after he had Donald Leach, a management trainee, monitor their calls.According to Leach, he discovered that O'Bannon was giving regularcustomers of other promotion operators, as well as other types ofincoming calls, to Bishop.The reason alleged for this elaborate con-spiracy was that Bishop was not making her quota and O'Bannon wastrying to help her meet it.We find several difficulties with Frazier's account. Swindall, whotestified for the Respondent, stated that she also did not meet her quotaevery day.The Trial Examiner credited the testimony of O'Bannonand Bishop that while the rule existed, it was seldom observed. O'Ban-non referred the calls to other telephone promotion girls and Bishopreceived calls from other countergirls.Leach testified that O'Bannonreferred calls to other promotion girls and that whenhe worked on thecounter it was possible that he might also have referred calls to thepromotion girls.Therefore, we find that Bishop and O'Bannon, be-9 The Trial Examiner discredited the testimony of Frazier,generally, in the matter ofthe discharge of Wright,on the basis of his testimony in the Instant case and his reportedtestimony in the unemployment compensation ease rising out of the dischargeSince thetranscript of the unemployment compensation case was not available during the hearing,no weight can be given to It. In any event,we believe that the Trial Examiner's credi-bility findings are fully supported by the transcript In this hearing.4Although the Trial Examiner correctly lists the members of the organizing committeeIn his Decision,he Inadvertently Included O'Bannon as one of the committee In discussingher discharge.We hereby correct this error. MONTGOMERY WARD & CO., INCORPORATED487'cause of their activity in the Union, were singled out for disciplinefor engaging in a practice that other employees also engaged inwithout being disciplined.Even if we accepted the Respondent's position that Bishop andO'Bannon were disciplined for violating a store rule, it does not ex-plain why they were discharged.According to Leach, if an employeewas charged with using the phones in an irregular fashion, the em-ployee would be warned and put on probation for the first offense anddisciplined or discharged for the second offense.There was no conten-tion by the Respondent that either had violated this rule or anotherrule before.Thus, even on the Respondent's own version of the rules,Bishop and O'Bannon at most should have been placed on probation.We therefore find that the reason given for the discharge was a pretextand that Bishop and O'Bannon were discharged in violation of Section8(a) (3) and (1) of the Act.(d)McCandless and Milby:We also agree with the Trial Examinerthat McCandless, an inventory clerk, and Milby, a telephone promotionoperator, were laid off because of their union activities in violation ofSection 8(a) (3) and (1) of the Act. The record shows that both,employees were prominent union advocates, a fact known to theRespondent because both were named in the Union's first communica-tion to the Respondent as being among the six-member organizing com-mittee.Respondent sought to prove that the discharges were necessi-tated by the removal of the credit operation to a central locationin Chicago and the elimination of the two credit positions. Immediatedoubt is cast on the bona fides of Respondent's defense by the fact thatneither McCandless nor Milby worked in the credit department. Tocounter this, Respondent further contends that at the time of theremoval of the credit operations the store manager was instructed thatin making the selection for possible layoff, the present credit personnelshould be placed in other positions in the store provided that they hadthe ability to perform other jobs and seniority to replace other personsin the store.According to the store manager, McCandless and Milbywere selected for layoff instead of the two credit employees becausethey had less store-wide seniority than the credit clerks, and because inmanagement's judgment they lacked the abilities, skills, and avail-ability to do other work.There is no evidence in the record that astrict seniority policy was followed or that these were the junioremployees in the store.Also, both employees were apparently doingtheir jobs in a satisfactory manner. In view of all the other unlawfulactivity engaged in by the Respondent, particularly the subsequent dis-charge of three other members of the organizing committee, we findthat Respondent selected McCandless and Milby for layoff as the firststep in a campaign designed through a forceful display of power todiscourage the organization of its employees.Accordingly, on the 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis of the above and the entire record in this case, we find that theRespondent, as part of its systematic campaign to eliminate the orga-nizing committee, laid off employees McCandless and Milby in viola-tion of Section 8 (a) (3) and (1) of the Act.2.Section 8(a) (1)(a)The questionnaire and the suspensions:InJohnnie's PoultryCo.,5 the Board laid down the rule,inter alia,that in order for the ques-tioning of employees to be held valid, their participation must be on a,voluntary basis. It is obvious from the facts set out above that thequestioning here did not meet this criterion. In the circumstances ofthis case, we find that the questioning occurred in such a coercive con-text as to interfere with and restrain the employees in their right toengage in protected concerted activity in violation of Section 8(a) (1)of the Act.As the Respondent did not have the right to force theemployees to answer the questionnaire,a fortiori,the threat to sus-pensions of Robinson, Wright, Bishop, and O'Bannon were also inviolation of Section 8(a) (1).6(b)The speeches on May 5 and 9, and June 5, 1964:We find thesespeeches are intimidatory in nature and violative of the Act, especiallyas, taken together, all the speeches, and particularly that on June 5,were designed to convey a threat of loss of benefits and the futility ofchoosing a collective-bargaining representative if the Union won ascompared with the benefits employees would receive if the Union lost.'(c)Other Section 8(a) (1) conduct:The Trial Examiner found thefollowing also constituted violations of Section 8(a) (1) : The questiontoMildred Robinson by Frazier on May 10 concerning her feelingstoward the Union; the statement by Frazier to Robinson on June 6that a merit raise would benefit her more than a raise secured by theUnion; and the comment by Sales Manager Ralph Byron to RubyWright in June that he had heard that she was organizing a union.The May 10 conversation is clearly interrogation prohibited by Sec-tion 8 (a) (1) of the Act.The June 6 conversation is an attempt tosecure Robinson's rejection of the Union referring to the merit increaseas the type of benefit to be gained from direct negotiation with Re-spondent and rejection of the Union. Such promises of benefit areprohibited by the Act.As the record does not establish either thatByron is a supervisor or that he had authority to speak for theRespondent, we find no violation based on his conduct, and the com-plaint in this respect is dismissed.5146 NLRB 770,reversed on other grounds 344 F. 2d 617 (C.A. 8).6 Because of our disposition of this matter,we find it unnecessary to decide whetherthe questions,per se,violated the Act.7Chairman McCulloch would find only that the speech of June 5, 1964, was unlawful,basing that finding on the ground that it contained a promise of benefit. MONTGOMERY WARD & CO., INCORPORATED4893.The refusal to bargainThe Union requested Respondent to bargain on April 22, 1964, at atime when the Union had authorization cards from a majority of theemployees in an appropriate unit.Two days later the Union filed itsrepresentation petition.About a week later the Respondent advisedthe Union that it doubted the Union's majority.A stipulation for aconsent election was signed by the Respondent on May 22 and on June 2by the Union. The election, scheduled to be held on June 12, was neverheld.To determine whether the Respondent acted in bad faith and therebyunlawfully refused to bargain, the Board looks to its entire course ofconduct.An employer who engages in acts calculated to dissipate aunion's majority reveals his lack of good faith.This record estab-lishes that Respondent engaged in illegal conduct in its speeches, inter-rogations, questioning, discharges, and suspensions, all of which wasdesigned to undermine the Union's majority status and demonstratesRespondent's bad faith.We therefore find that Respondent, onApril 22 or on any date thereafter, has refused to bargain in good faithwith the Union as the representative of its employees in violation ofSection 8 (a) (5) and (1) of the Act.8ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner,as modifiedherein, and orders that the Respondent, MontgomeryWard & Co.,Incorporated, its officers,agents, successors, and assigns,shall take theaction set forth in the Trial Examiner'sRecommended Order, as modi-fied below.Amend paragraph 1(c) of the Trial Examiner'sRecommendedOrder to read : "In any other manner, ..."8Joy Silk Mille,Inc. v. N.L.R B.,185 F 2d 732 (C.A.D.C.).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn June 8, 1964,1 Retail Clerks Union Local No. 445, chartered by Retail ClerksInternational Association, AFL-CIO, hereinafter sometimes called the Union, fileda charge against Montgomery Ward & Co., Incorporated, herein sometimes called theRespondent or the Company; on October 6, the Union filed another charge; and onNovember 6, it filed a third charge against the Respondent. Each charge stated as abasis therefor that the Respondent had engaged in and was engaging in certain unfairlabor practices affecting commerce as set forth and defined in the National LaborRelations Act, as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act.There-after, the General Counsel of the National Labor Relations Board, on behalf of theBoard, by the Regional Director for Region 9, on July 27 issued a complaint againstthe Respondent, Case No. 9-CA-3217; on October 6, issued a second complaint'Unless otherwise shown, all dates hereinafter mentioned are for the year 1964. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the Respondent, Case No. 9-CA-3326; and on November 6, issued a thirdcomplaint against the Respondent, all pursuant to Section 10(b) of the Act andSection 102.15 of the Board's Rules and Regulations, Series 8, as amended.Unfairlabor practices in contravention of Section 8(a)(1), (3), and (5) of the Act arealleged in the first complaint, and of Section 8(a)(1) and (3) in the second andthird complaints.The Respondent filed timely answer to each complaint, effectivelydenying that it had engaged in or was engaging in the alleged unfair labor practices.Upon appropriate order consolidating these cases for hearing and upon notice ofhearing, the consolidated cases came on to be heard before Trial Examiner Arthur E.Reyman at Louisville, Kentucky, on December 7 through 9.At the hearing eachparty was represented by counsel and was afforded full opportunity to be heard, tocall, examine, and cross-examine witnesses, to argue orally upon the record, to submitproposed findings and conclusions, and to file briefs.A brief filed on behalf of theRespondent has been carefully considered.Upon the whole record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Montgomery Ward & Co., Incorporated, is an Illinois corporation,with stores located throughout the several States of the United States, including oneat Louisville, Kentucky, where it is engaged in the sale and distribution of generalmerchandise on a retail level.During the 12 months immediately preceding theissuance of each of the complaints herein, which are representative periods, theRespondent's gross volume of sales exceeded $500,000, and it had a direct inflow ofits products, in interstate commerce, of a value in excess of $50,000, which productswere delivered to its said Louisville, Kentucky, store from points outside the State ofKentucky.At all times material herein, the Respondent has been an employer as defined inSection 2(2) of the Act and engaged in commerce and in operations affecting com-merce as defined in Section 2(6) and (7) of the Act, respectively.II.THE LABOR ORGANIZATION INVOLVEDAt all timesmaterial herein,Retail Clerks Union Local No. 445, chartered by RetailClerksInternationalAssociation, AFL-CIO, hasbeen a labor organization as definedin Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Specific violations alleged in the complaintsIn Case No. 9-CA-3217, Eugene A. Frazier, the Louisvillestoremanager, isalleged to have engaged in certain conduct on specific dates constitutinginterferencewith, restraint, and coercion of the Respondent's employees at that store, as follows:On or about May 5, in a speech to assembled employees, urging and directing them towithdraw their membership from the Union; on or about May 11, interrogating anemployee concerning her membership in, activities on behalf of, and sympathy for,the Union; on or about May 19 and June 5, in speeches to assembled employees,threatening them that it would be ineffectual for the employees to select the Unionas their bargaining representative because the Union could gain no benefits under acollective-bargaining agreement other than benefits presently enjoyed by thoseemployees of the Respondent who were not represented by a bargaining representa-tive; on or about May 20, giving to employees the impression of having engaged insurveillance of their union activities; on or about May 26 creating the impression ofhavingengaged inthe surveillance of employees' union activities; on or about June 5,in a speech to assembled employees, promising the Respondent's employees theestablishment of overtime pay, in order to induce them to refrain from becoming orremaining members of the Union or giving any assistance or support to it and/or tovote against the Union in a forthcoming Board election, on or about that day, in aspeech to assembled employees, promising them a raise in pay in order to induce themto refrain from becoming or remaining members of the Union, or giving any assistanceor support to it, and/or to vote against the Union in a forthcoming Board election;on or about that day, in a speech to assembled employees, urging and directingemployees to withdraw their membership in the Union; on or about June 6, promisingan employeea raise inpay in order to induce the employee to refrain from becomingor remaininga member of the Union, or giving any assistance or support to it, and/orto vote against the Union in a forthcoming Boardelection;on orabout that day, MONTGOMERY WARD & CO., INCORPORATED491warning an employee that he was aware of the employee's sympathy for the Union;and on or about that day urging and directing an employee to withdraw her member-ship in the Union.The complaint in this case also alleges that on or about June 3,the Respondent laid off employees Elaine McCandless and Norma Milby, and hasat all times since that date failed and refused to reinstate them to their former posi-tions of employment, all because of their membership in, sympathy for, and activitieson behalf of, the Union.In Case No. 9-CA-3217, it is further alleged that on or about April 18, 19, and20 a majority of the employees in an appropriate bargaining unit designated andselected the Union as their representative for the purposes of collective bargainingwith the Respondent and at all times since on or about April 20 the Union has beenthe representative for the purposes of collective bargaining of the employees in thesaid unit; that commencing on or about April 22 and continuing to date the Unionhas requested and is requesting the Respondent to bargain collectively with it as theexclusive bargaining representative of the employees in the said appropriate bargain-ing unit; but that commencing on or about May 5 and at all times thereafter theRespondent refused and continues to refuse to bargain collectively with the Union byrefusing to meet with agents of the Union and by engaging in the conduct abovedescribed.2The complaint in Case No 9-CA-3326 alleges additional acts of interference,restraint, and coercion on the part of agents of Respondent and a discriminatory dis-charge of an employee. It is alleged therein that C. J. Michas, as attorney and agentof the Respondent, on or about August 26 and 27 interrogated employees about theirmembership in, sympathy for, and activities on behalf of, the Union, threatenedemployees with suspension or termination unless they complied with the Respondent'sdemand for information regarding their membership in, sympathy for, and activitieson behalf of, the Union, interrogated employees as to whether they had given state-ments to and been interviewed by agents for the Board, and on or about September 9interrogated employees about their membership in, sympathy for, and activities onbehalf of, the Union.This complaint goes on to allege that Store Manager Frazier,on or about August 26 and 27, threatened employees with suspension or terminationif they failed to comply with the Respondent's demands for information regardingtheirmembership in, sympathy for, and activities on behalf of, the Union, on orabout August 31 and September 1, requiring that employees who were suspendedand desired to return to work first comply with Respondent's demand for informationabout their membership in, sympathy for, and activities on behalf of, the Union; andit is alleged that on or about August 26 the Respondent suspended employee Ruby J.Wright, and on or about August 27 suspended Margaret M. Bishop, Clara O'Bannon,and Mildred D. Robinson because of their refusal to comply with Respondent'sdemand for information about their membership in, sympathy for, and activities onbehalf of, the Union. It further is alleged that on or about September 1 the Respond-ent demoted employee Mildred D. Robinson from her regularly assigned job as apayroll clerk to employment as a sales clerk, the latter being a less desirable andmore onerous job, thereby constructively discharging her, and on or about Septem-ber 9 Respondent refused and at all times thereafter has refused and failed to rein-state her to her former position, all because of her membership in, sympathy for,and activities on behalf of, the Union; and on or about September 21, the Respondentdischarged Ruby J. Wright and at all times since has iefused to reinstate her to herformer position, all because of her membership in, sympathy for, and activities onbehalf of, the Union.The complaint in Case No. 9-CA-3353 alleges that on or about October 16 theRespondent discharged Margaret Bishop and Clara O'Bannon and at all times sincehas refused to reinstate them to their former positions, all because of their member-ship in, sympathy for, and activities on behalf of, the Union.B. The store organizationThe Company opened a catalog order store in the Algonquin Manor ShoppingCenter in Louisville in October 1963. It employs some 20 employees, excludingthemanager and his assistant.Robert Hartley was manager until April 27 when2 The complaint alleges,and the answer admits,that all employees at the Respondent'sLouisville,Kentucky,retail store, but excluding the store manager,assistant store man-ager,and all guards,professional employees and supervisors as defined in the Act, asamended, constitute a unit appropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.A petition for certification of representative wasfiled by the Union on April 24 ; a stipulation for consent election was thereafter approvedby the Regional Director;and the petition was dismissed August 3. Case No. 9-RC-587G. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDEugene A. Frazier, store manager at Bedford, Indiana, was transferred to succeedHartley as manager of the Louisville store.The unfair labor practices chargedherein arise out of activities at the Louisville location.During the times applicable to this case, four salesgirls were on the order desk;their duties included waiting on customers who came into the stole and receivingand writing up incoming telephone orders received at the order desk.Four telephone promotional girls were employed, whose duties were to communi-cate with prospective customers whose names were recorded in company records aseither holding a catalog or who had made purchases in the past.Each of theseemployees worked from a card index file which represented the alphabetical assign-ments of prospective customers to the individual.For example, one of the girlscovered customers whose last name began with the letter R through Z.Until Septem-ber one or two credit clerks were employed and another person was assigned to salesand cash report records.Other job classifications included those of auto servicemanager, outside sales, part-time sales, teletype operator, janitor, auto service, andoutside salesman.Of significance here is the decision of the Company to transfer its credit handlingto its Chicago catalog house.On March 14 Robert W. Northcross, corporate creditmanager of the Company, addressed a memorandum to R C. Ritchey, the salesmanager of the Chicago catalog house, on the subject of the centralization of catalogstore credit accounts, advising Ritchey of "the corporate policy to centralize allcatalog store accounts in every house territory in a mail order house central creditunit" and instructing Ritchey to expedite the transfer of the Chicago house territorycatalog store accounts into the Chicago house central credit union "at the earliestpossible date."Vere McClement, personnel manager of the Chicago catalog house,supervises an eight-State territory from the Chicago catalog store, comprised of some113 stores including the Louisville store, and holds what he describes as "the person-nel responsibility in regard to Louisville."Frazier testified that in a conversationwithMcClement, held between the middle part and the latter part of May, he wasinstructed to transfer credit media to Chicago and "from the standpoint, of course,that I would have to reduce two people on my payroll and since I was to reduce thesetwo people on my payroll I should do it by seniority and of course persons withability."McClement, as personnel manager of the Chicago catalog house, supervises person-nelpractice and policy over some 113 stores and their employee complement. Insuch matters there is no one in the line of company authority between him and astoremanager.He is furnished with general knowledge of personnel and kindredmatters which occur in all of the stores and particular matters in a single store.Policies and practices of the Company which govern the running of any store isstandardized because, in the words of McClement, "we are a large company andmust have necessity to operate under rules and regulations and most of necessity haveprocedures and practices because we must present the same [corporate image] at alllocations, so it is essential that we have policies and practices, otherwise the resultswould be rather chaotic I am afraid." It appears that no person is employed or anyemployee discharged without clearance through McClement's office and, in a casesuch as occurred at the Louisville store, where there is a union question. Such amatter is usually handled by the Company's labor relations department and noemployees are terminated without the approval of that department although "theystill look up to me in a case like this for my personal recommendation in such a caseeven though the line of communication might be through the Labor Relations Depart-ment rather than through me." In connection with the facts in this case, the recorddiscloses thatMcClement was apprised of the circumstances as presented to him byFrazier and members of the labor relations department concerning the layoffs anddischarges mentioned below.According to Frazier, the first night that he reported to Louisville, Hartley, in thepresence of one District Manager Keeney, showed him a letter which Hartley hadreceived from the Union which, Frazier says, was his first knowledge of any unionactivities in connection with the Louisville store.He said that on the morning ofApril 28, a company representative, Lambert, described as being from the personneldepartment or labor relations department in Baltimore, in the presence of Hartleyand Keeney, informed him that in view of the fact the Union was attempting to organ-ize the employees of the store, it was their responsibility not to interrogate any of theemployees, or to try to persuade them in any way either to become or not to becomemembers of the Union, to refrain from any conversation with the employees exceptto answer any questions which might be directed to them; and that Lambert gave hima list of subjects to be checked in case of employee complaints, including lunchroom MONTGOMERY WARD & CO., INCORPORATED493,or restroom facilities, work breaks, and kindred matters, and further instructed himthat "if a situation was brought about before I was to remove anyone from the payroll,or promoted anybody, that I was to contact the labor relations department in Balti-more or in Chicago as the case might be."C.Union organizationAt a time during the late part of the month of March, Nancy Von Bokern, an Inter-national representative of the Retail Clerks International Association, AFL-CIO,telephoned Elaine McCandless, an employee at the Louisville store, and discussedwith her the possibility of opening an organizing campaign at the store.Thereafter,Von Bokern received from McCandless a list of employees' names, addresses, andtelephone numbers, after which she arranged with McCandless for a meeting withthe employees.A meeting was held at the home of Bette Swindall, an employee, inthe absence of Von Bokern, who had been called out of the city.A subsequentmeeting was held on April 19 in a conference room in the YWCA building in Louis-villewhen Bette Swmdall, Donald E. Miller, and Louise Underwood among otherssigned union authorization cards which they delivered to Von Bokern 3ElaineMcCandless signed an authorization card on Apiil 19, and on April 20secured the signatures on authorization cards of employees Robert West, Lynn Smith,Shirleen Trollinger, and Barbara Allgood.Ruby J Wright signed an authorizationcard on April 18 and obtained signed cards from Louise J. Marble, it being datedApril 24; Helen Livers and Joseph Greenwald, dated April 20; Carmel Shacklette,dated April 22; and Louanna Cox dated April 23, all delivered by Wright to VonBokern.Mildred D. Robinson and Norma Milby signed cards at the meeting onApril 19 which they gave to Von Bokern.Margaret Bishop and Clara M. O'Bannonboth signed a card on April 19. Thus, on April 20 the Union held 15 authorizationcards and on April 23 or 24 held 17 such cards from store employees. The companypayroll for the week ending April 22 shows 15 names of employees who signedauthorization cards.The names of Lynn Smith and Joseph Greenwald do not appearon the payroll list, which contains the names of 21 employees, including the name ofLeslie Langford who was hired the week following the week ending April 22.Under date of April 20, Von Bokern as International representative addressed aletter to Store Manager Hartley:Dear Sir: Please be advised that Retail Clerks Union Local No. 445, AFL-CIO, has interest among the employees of the Montgomery Ward Company, Inc.,3511 Cane Run Road, Algonquin Manor Shopping Center, Louisville, Kentucky.The following employees are on the organizing committeeMildred RobinsonBette SwindallNorma MilbyElaine McCandlessMargaret BishopRuby J. WrightDiscriminatory action against any employee in violation of their rights guaran-teed by Federal Law shall be immediately reported to the National Labor Rela-tions Board, Ninth Region.A copy of this letter has been served this day on the National Labor RelationsBoard, Ninth Region.3 The form of the authorization card signed by each of these employees reads as follows:RETAIL CLERKS INTERNATIONAL ASSOCIATION(Affiliated with the AFL-CIO)Authorization for RepresentationDesiring to enjoy the rights and benefits of collective bargaining I, theundersigned,employee of the_______________________________________(Firm Name)Store Address___________________________________Store No.________Employed as------------------------------------ Dept.------------(Job Title)Home Address----------------------------------- Phone _---_______hereby authorize Retail Clerks International Association,AFL-CIO, or itschartered Local Union to represent me for the purposes of collectivebargaining,respecting rates of pay,wages, hours of employment,or otherconditions of employment,in accordance with applicable law.-----------------------------------------------------------Date(Signature of Employee) 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy Western Union telegram sent April 22, Von Bokern as union representativeadvised Richard Scheidt, Montgomery Ward & Company, 618 West (Chicago):This is to advise that the majority of your employees in the Montgomery Wardstore Louisville,Ky. have selected the Retail Clerks Union No. 445 as theircollective bargaining representative.We request recognition as the exclusivebargaining representative of the aforementioned employeesWe further requestthat you meet with us as soon as possible for the purpose of negotiating a col-lective bargaining contract covering wages, hours and all other conditions ofemployment.In the event you have any doubt as to our representing themajority of your employees we will be more than willing to submit the signedauthorization cards of your employees to a neutral third party mutually agreedupon and allow such third party to compare said card with your present payroll.You can contact us at Retail Clerks Union Local No. 445, Room 400-A, YWCAbuilding, Louisville, Ky., telephone 584-3627.On April 24, the Union through International Representative Von Bokern filed apetition for certification of representative with the Regional Director for Region 9.(Case No 9-RC-5876). Thereafter, on August 3, that petition was dismissed by theActing Regional Director, he having on July 27 issued a complaint and notice ofhearing against the Respondent in Case No 9-CA-3217, one of the cases here underconsideration.The petition filed by the Union in Case No. 9-RC-5876 describesthe bargaining unit as all regular full-time and regular part-time employees of theabove-named Employer at its Louisville store, excluding the store manager, salesmanager, auto service manager, seasonal employees, guards, professional employees,and all others excluded by the Labor Management Relations Act of 1947, as amended.None of the employees whose names appear on the payroll for the week endingApril 22 is within the excluded classifications in the claimed appropriate bargainingunit.As of the date of the filing of the petition, the Union held 17 valid authorizationcards from employees within the unit, or 18 if James Smith, the name appearing onthe April 22 payroll, is the Lynn Smith who signed a card.A week or 10 days later after April 23, the date on which the Respondent receivedthe telegram claiming majority representation, the Company advised the union repre-sentative that it doubted that the Union represented a majority. Subsequently, theRespondent and the Union entered into a stipulation for a consent election, thestipulation being signed for the Resopndent on May 27 and for the Union on June 2.In the consent-election agreement, a Board-conducted election was scheduled to beheld on June 12. The election did not take place.As noted above, the petition wasdismissed on August 3 after the issuance of a complaint against the Respondent onJuly 27.No appeal was taken by the Respondent on the dismissal of the petition.The Respondent contends that because the Union filed its petition for certificationwithout waiting for a reply to its telegraphed demand for recognition, and because itstipulated that an election should be held, the Respondent was under no duty eitherto acknowledge the status of the Union or to undertake an investigation of itsclaimed status.The Respondent concedes that the bargaining unit described is a unitappropriate for the purposes of collective bargaining.D. Company reaction to union organization1.The speech of May 5The first official expression of company view regarding the Union was imparted toemployees on May 5, when Store Manager Frazier conducted a meeting at the storein what is called the telephone room. In addressing the store employees, he announcedhis intention to hold other regular meetings after this first one, "on all sorts of sub-jects so that everyone is completely informed about what is going on," and invitedquestions from employees.After making a personal introduction, he adverted tothe Union:Late week, during the smoke and confusion of Mr. Hartley's leaving and theaccompanying visitors, I received in the mail a document from the NationalLabor Relations Board-that is the Federal Agency that handles union affairs.In effect, the document was a claim by the Retail Clerks Union that they want toget into this store. I don't doubt for a moment that they want to herd all of youfolks into the Union because you will then be just so many more dues contribut-ing members. But what I do doubt is that all of the facts have been presented toyou. I seriously doubt that the Retail Clerks Union would make anything knownto you that wasn't to their advantage and in this situation the honest facts donot favor the Union. MONTGOMERY WARD & CO., INCORPORATED495He went on to refer to store problems and confusion which had existed, his intention-to correct some of the conditions he found and criticized, and appealed to the employ-ees to work with him to make the store a good one and his intention to make thestore a success and to manage it in the very fairest way he knew how, to be accom-plished with or without a union.A fair appraisal of the whole content of this speechshows a policy of opposition to the Union.His remarks, among others included thefollowing:In other words, except in right-to-work states which have laws to prevent abusesby the union-Kentucky has no such law-except in right-to-work states, everyperson must join and pay dues if he wants to keep his job. There is no reasonto believe that it would be any different here. It doesn't matter what you thinkismorally right, or what your length of service is, you must join or the unioncan get you discharged.Part time, full time, it makes no difference. So thesame union that is supposed to offer security does, instead, offer forced member-ship or job loss.To bad if you can't or won't pay the regular dues tribute.You may have heard all kinds of promises or statements from this union orfrom its agents about what it is supposed to offer, but just think for a moment.These paid agitators are promising for some one else.They are making state-ments about and promises for the company.Who has the right to promise foranother without his consent?That is ridicuous.So don't let them tell you theywant to be your friend.They could care less about your friendship.Askyourself what their real motive is.Why do they really care about you? Theanswer has to be money-your money. This union is no charity, it is a business.And it makes its income from dues payers who have little or no choice in thematter.He referred to an anticipated Board election "so that you will have a chance to voteand vote in secret against or for your store."He promised to let the employees knowwhen the election was to be held and that in the meantime they were free to ask himany questions concerning his remarks-"you will no doubt be exposed to a lot ofpropaganda from the union, that is normal and to be expected. I intend to give youonly information so that you can make up your own mind."2.The speech of May 19Frazier addressed the employees under similar circumstances on May 19, duringthe course of which he informed them that an election had been set for June 12 andproceeded to instruct the employees concerning what he considered their rights to bein connection with an election and what the results would mean to the employeesand to their employer.The theme of company opposition to the Union is apparentfrom the whole context of this speech, which is substantially a commonly expressedpromanagement exposition of why the Union could not be of much, if any, benefit tothe employees.He said in part:For example, has the union told you that if the uniongets intothis store andyou people are dissatisfied, as is so often the case, there is no way that you canget rid of that union for three long years or for the length of any contract,whichever is shorter?Yet, if theunionis not voted in on June 12 you have theright to call for another election any time after 1 year?Does this union adver-tise that the contracts that it has with other Wards locations call for virtuallynothing more than company standard procedure and company policy?Forexample, where the Retail Clerks Union now has a contract with any Ward storethe company benefits that the people receive are identical in every detail to thecompany benefits that the people received in stores that don't have unions.Another sad fact is that last June 1 at all of the 1,300 locations that Wards hasthroughout the nation a brand new benefits program was effected except at thosestores represented by the Retail Clerks Union.They didn't get the new benefitsuntilmuch later than June 1, 1963, because of a disagreement with the union.Yet, when they did get the benefits they were exactly thesame as thoseat everyother Ward's location.And, even sadder is the fact that there are even now anumber ofstores inthis company represented by the Retail Clerks Union thatdo notyethave these new benefits.And are you told that the Federal Govern-ment now protectsand guaranteesthrough law such things as minimum wages,overtimepractices and otherworking conditions?This you get for free, too.The Governmentdoesn'tcharge youdues nor doesthe company charge yourent for vacations,holidays, funeral pay, jury duty pay, and all the otherbenefits.Another fact theunionwill not dwellon is that under existing con-tracts with this company all employees must join the union and pay union dues 496DECISIONSOF NATIONALLABOR RELATIONS BOARDor the union can have them discharged. It is that simple.We have about 20'people who work in our store and assuming the regular dues tribute to be $5,.the union could expect to get our of our store $100 a month in dues alone.Naturally, that does not include initiation fees or fines or other assessment ....This speech ended with the following comment:We are going to run this store with or without a union and we're going to beworking together for a long time with or without a union. But I want you tounderstand that it is my opinion personally and the experience of your companythat the Retail Clerks Union would not benefit you, but on the contrary, it would,over the long run, cost you more in dollars and cents than you would receiveand I think there would be a loss in our store of the spirit of cooperation andmutual confidence that we are attempting to build and that we have so far startedto build very beautifully. If there are any questions, please let me know.Mean-while, definitely plan to vote on June 12.3.Speech of June 5At another store meeting held on Friday, June 5, Frazier again addressed the storeemployees.This speech bears quoting in full:Since our last meeting several things have happened that I feel it necessaryto bring them to your attention.As you may or may not know I have conducted a personnel survey and found'that we are very competitive with other stores.However Sears does have a timeand half pay for over 40 hours, so the District Manager has authorized me to paytime and a half over 40 hours. But since some may think that this is done as abribe, I am holding this off until after the election.Your election has been set for June 12-64, so around June 18 this time and ahalf for over 40 should go in to effect, this however is subject to change if theelection date is changed.You may know that in the past few days that several distasteful things havehappened such as persons here in the store being threatened by others here in thestore.Name calling and automobile tampering with, this is the kind of thingsthat I will not stand for, some of you may or may not think this is funny butletme assure you this is serious business and the Co. thinks this very serious andin direct violation of your labor laws, therefor I have taken the following stepsto protect each every one of you:I.I have notified the Labor Dept. attorneys and they may possibly drawcharges against the union.IT. I have notified the local police authorities and a surveillance is beingkept.III. I have also notified other authorities in our security force in Chicagoand action is being taken there so again I say do not fear these people whoare making the threats for those who want or need protection will have it.IV. I have had or have made appraisals on all personnel and some ofthese will be met with raises, however, this will not be accomplished untilafter your election so I will not be accused of bribing anyone.V.Mrs. McCandless and Mrs. Milby have been released due to reductionin force as you know and our credit dept has been transferred to Chicagoso this reduction was done on a seniority basis.VI.We have experienced some errors in billing the order, writing orders,careless in the handling of money and undo loss of time so a training pro-gram is going to be started so the above things can be corrected.VII. I have noticed heie recently that scenes and disturbances haveoccurred on the front counter where two or more of the employees will getin to a discussion in front of a customer, this is not good for business-therefore I will not have any more of this-if any misunderstanding arisesthey will be aired away from the customers and preferrably[sic] out of thestore.(Here the speech was interrupted, according to the testimony, which is to the effectthat while talking, Frazier was called to the telephone, and on his return continued.)PS. I have lust received a call from Mr. Diehl.He states that his car has beentampered with and could have caused him considerable trouble. This is the sortof thing I am talking about that have to cease if any of us here is responsible .4'The photostat of this speech introduced in evidence is in the handwriting of Frazier. MONTGOMERYWARD &CO., INCORPORATED4974.Layoffs of Elaine McCandless and Norma MilbyAs noted above, the Company in March 1964 decided to centralize all creditoperations in Chicago and as a result Store Manager Frazier, in consultation withPersonnel Manager McClement, as told to reduce his staff appropriately, taking into,consideration the facts of seniority and ability to perform other jobs in trying to placeformer credit employees.McCandless and Milby were laid off because, accordingto Frazier, their lack of seniority and matters relating to the hours of their availability,the judgment of Frazier of their particular abilities and skills to perform other workin the store.Norma Milby began work on December 5, 1963, as an inventory assistant. Shewas laid off from February 28, 1964, until June 3, when she was again laid off. Onher recall in February, she worked as a telephone promotion operator.She was called back to work in February by the Company without her making priorapplication for reemploymentShe testified that on or about May 26 or 28, after she had returned from McCory'sstore where she had had lunch with Union Representative Von Bokern, she wasapproached at her desk by Frazier who in the presence of Elaine McCandless told herthat he had heard that she had been detained, and entertained next door, and thatshe had told him that what she did on her own time was her own business. At thetime of her layoff, Milby was working 6 hours a day, 5 days a week, or 30 hoursper week. She testified that the first time she had heard anything about the applica-tion of seniority in regard to layoffs was at the time Frazier notified her of the reduc-tion in force on June 3.ElaineMcCandless was first employed on October 10, 1963, and was laid off thefollowing June 3.McCandless, it will be recalled, is the first employee who actedwith Union Representative Von Bokern in the beginning in organizing the Union inApril.On or about May 20, she testified, after she had had lunch with Von BokernatMcCorey's 5 and 10 Cent Store, adjacent to the Montgomery Ward store, in a posi-tion where she and Von Bokern could be observed from the street, she was questionedby Store Manager Frazier as to how good an organizer she was. At the time of herlayoff she was employed in the inventory department and was replaced as inventoryclerk by Louise Underwood, who was hired at the same time as she.On cross-examination, McCandless testified as to two incidents, relatively minor,which arose during the course of her work"-one, when she objected to cutting downlarge cartons or boxes which she thought was the job of a porter and two, at anothertime when she asked for help to move some heavy box springs and mattresses out ofher way. There is no claim made that these incidents were related to her layoff. Shealso said when she was questioned by Frazier about how good an organizer she washer only reply was, "Concerning my work, I am about a day behind."Upon the discontinuance of the credit work in the Louisville store, the two womenpreviously employed in the credit department, Underwood and Allgood, both ofwhom had been employed from October 7, 1963, were retained and given other workin the store.5. Interrogation of Mildred D. RobinsonRobinson, hired on or about October 28, 1963, performed the duties of payrollclerk and sales and payroll and cash report clerk at various times.Her duties assales and cash reports clerk primarily were to keep the records of the store in the wayof bookkeeping showing the business done for each day, disbursements, bank state-ments, and the keeping of payroll records. She signed a union organization card onApril 19, and attended those meetings called by Frazier at which he spoke to theemployees.She said that at the meeting of June 5, when Fiazier was interrupted bya telephone call from Diehl, the credit supervisor, and had asked for questions shetold Frazier that she thought, union or no union, that the people who are workingthere would not "stoop to do a thing like that" and that Fiazier had replied "well thefacts are here." She testified that on or about June 10, Frazier asked her "how doyou feel now about the need for a union" and she told him that "as far as the treat-ment of the employees was concerned things had greatly improved." She testifiedto a subsequent conversation between Frazier and her which took place on June 6:At that time we were talking about the business of the store and Mr. Frazier hadsaid something to the effect that people, that somebody might think that he hadlaid Elaine and Norma off because of their affiliation with the Union, this wasnot so he had laid them off because of a reduction in store personnel and I saidwell,Mr. Frazier speaking about the Union I sort of think that you got a lemon-this thing was already going when you came to the store and I said that I think 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat each one of the girls here is really searching her heart for the right decisionto make about the union vote and I said the question now is how do you stop aball from rolling and he said I am glad that you asked me that question becauseI can't go to the girls indiivdually.Also during this conversation Mr. Fraziercited to me some union contract and the amount that a union raise would equaland also the amount that a merit raise would equal, I don't remember the figures,he asked me what would I rather have, a raise on my merit, or a raise that theUnion would give me.Regarding the meeting of June 5, Robinson testified that Frazier told her:He said, "Midge I know how you feel about the Union from the remark youmade yesterday" and I said that I didn't think that "I gave you any indication asto how I felt about the Union." I again repeated by remarks and he said, "Wellperhaps I misconstrued what you said."He also told me at that time that I couldget my union card back if I wanted to-if the union representative wouldn't giveitback to me there wouldn't make any difference because no one would knowhow I voted.Further interrogation of Robinson by Frazier and C. J. Michas is discussed below.6. Interrogation of Ruby WrightWright was employed from October 10, 1963, until September 14, 1964.Duringthe time of her employment she worked on the telephone, was a salesclerk, worked oncounter sales and in the inventory room, took credit applications, and helped processcredit application.At the time of her discharge she was engaged in telephone pro-motion work. She testified that at sometime during the latter part of June, SalesManager Byron questioned her concerning union activities at the store. She testified:"Well," he said, "I heard that you are organizing a union here" and I said tohim, "No, I am not organizing but I will see if I can find out." So later in theafternoon when we talked again and I told him that I heard this was going onand was he interested he said no, he wouldn't join because he was management,but his boys could join if they cared to.Further interrogation of Wright by Frazier and Michas is discussed below.On September 14 she was discharged by Frazier on the ground that she had notproperly performed her duties in connection with orders taken by a contract answer-ing service.These circumstances are discussed below in connection with the dis-charge of Margaret Bishop and Clara O'Bannon.7. Interrogation-the questionnaireOn August 26, Store Manager Frazier introduced two attorneys for the Respondent,Messrs. Michas and Miller, to the employees and at that time Attorney Michas askedthe assembled employees to fill out a questionnaire,copies of which were then dis-tributed to the employees.The questionnaire was headed by the following statementover the name of Respondent Assistant General Counsel Brown:TO ALL EMPLOYEES OF THE LOUISVILLE STORE:We are engaged in litigation with the National Labor Relations Board and it ispossible that your services may be required as a witness.In order to verify whatthe facts are, we request that you answer the following question.Do not consultwith others.We are interested in your answer.If further paper is required toanswer any questions,continue writing on the back of the page.You are advisedthat your answers to this questionnaire will neither operate to your benefit norto your detriment.We are interested in this information solely in connectionwith this litigation and it will have no effect one way or another,on your posi-tion with Wards.Five questions were asked,the first three for information concerning what anymanagement employee may have done concerning matters set out in the complaintin CaseNo. 9-CA-3217,and the last two inquiring whether the employee had beeninterviewed by or had given a statement to a representative of the Board.Of theapproximately 20 employees who received the questionnaire for completion, 16 corn-pleted and returned it and 4 others refused to furnish the information requested eitherin full or in part.5 As above noted,the complaint in Case No.9-CA-3217had been issued onJuly 27. MONTGOMERY WARD & CO., INCORPORATED4998.The discharges of Ruby Wright, Margaret Bishop, and Clara O'BannonRuby Wright attended the meeting in the telephone room when Frazier introducedMichas and Miller and was handed a questionnaire to complete.On that day shesigned the questionnaire and made a note to the effect that she did not care to answerthe questions.Thereafter, on the same morning, Frazier sent for her and she metwith him and Attorney Miller, who asked her why she did not complete the form, towhich she replied, "I felt it was against my rights to tell the Company how I felt aboutthe Union, and so forth"; that Miller explained the reasons why she should sign; thatAttorney Michas appeared and told her "That this was a serious thing and that if Ididn't sign it it might warrant a suspension, so I told him that I was sorry, but that Ijust couldn't fill it out because I didn't feel it was necessary for me to tell the Companyhow I felt about a union." She said the morning conversation with the three menconsumed about an hour; that in the afternoon Frazier summoned her to again talktoMichas and he repeated that she would be subject to suspension if she did not com-plete the form, and she repeated that she did not care to fill it out; she was excusedafterMiller had again told her she might be subject to suspension; that later Frazier,in the presence of Michas and Miller at the front counter in the store, informed herthat since she had refused to fill out the form they were giving her a 2-day suspensionand after the 2 days "If I decided to fill out the form or what have you then I couldbring it back"; and that Frazier told her if she did not sign it it could mean her dis-missal.She was suspended for 2 days, returning to work on Monday, August 31.She handed the form to Miller who examined it and after he had done so told her togo back to work.Wright was one of the girls employed as a telephone operator. She had been toldby Frazier sometime during the week before the Labor Day weekend to call Answer-ing Louisville, a telephone answering service, to get their orders during Bishop'sexpected absence; Bishop was absent on September 8; Wright, under circumstancesdescribed below, did not obtain the orders from the answering service until about5 p.m. and was unable or failed to write up three or four of these orders, andtwo from the following day.The answering service, Answering Louisville, employs some 35 telephone operatorswho work on 3 shifts for 24-hour service, the first shift coming on duty at 8 a.m.,the second shift at 3 p.m., and the third shift at 10 p.m. until 8 o'clock the followingmorning.One of two specially instructed operators are assigned to take calls directedto the store when it is closed.On receiving a call for Montgomery Ward, the operatorat the answering service receiving the call, recorded the order on a form providedby the store, and then relayed the order with the information on the form to the storeon the following day.Wright received a call from the answering service on Septem-ber 8, the first day of Bishop's absence from her job (Bishop being the person whocustomarily telephoned the answering service for orders at 9:45 a.m.), and calledback at 11:45 a.m. to receive the orders which she had been too busy to receive whenthe answering service first called on that morning.Her testimony to the effect thatshe called back the answering service about 11:45 a.m. is in conflict with the testimonyofMary Bowskill, a supervisor employed by Answering Louisville, and Nell Reed,itsmanager.According to Bowskill and Reed they had called the store repeatedlythroughout the day and had received various excuses as to why the orders could notbe taken. Subsequently, Frazier made an investigation and after, according to him,being satisfied that five of the six orders had not been placed, terminated the employ-ment of Wright.Before Frazier undertook his duties as manager, it was customary for the answeringservice to send the orders received to the store by taxicab; after April, under Frazier'sinstructions, the telephone operator at the store telephoned the answering service at9:45 each morning to receive the information regarding orders taken by the answer-ing service while the Louisville store was closed.Bishop was the person at the storecharged with the duty of telephoning the answering service each morning Mondaythrough Friday to obtain the orders so received.Bowskill testified that on Septem-ber 8, the morning after the Labor Day weekend, when Bishop was absent, she didnot receive a telephone call from the store, so that about 10:30 that morning shetelephoned the store, informed whoever answered the telephone that she had someorders, and was told that the person she was talking to was busy and would call herback.Not receiving a call, she said, she again telephoned at 11:45 a.m. and spoketo the same person who told her that she did not have an order blank and could notthen take the order, and after this brought the matter to the attention of ManagerReed sometime in the afternoon.Records of Answering Louisville, identified byBowskill, indicate some six orders were held by the answering service from Septem-212-809-66-vo 1. 155-33 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDher 6 to 8, and are identified as those orders which were not received on the dayWright substituted for Bishop. It should be noted that either Bowskill or Reed usuallyreceived the morning telephone call from the store.The whole substance essentiallyof Bowskill's testimony is to the effect that no one from the store having called herbefore 10 o'clock on September 8, she called later about 10:30 in the morning whenshe was told by whoever answered that that person was busy and would call back.Reed testified that about 2:30 p.m. on September 8, after talking to Bowskill, shetelephoned the store and was answered by a girl who then asked if she was ready totake the orders, said she would call Reed back or that she could call her, that she wastoo busy to take the order. She said that subsequently on that day she talked toAssistant Manager Byron. Before talking to Byron, she said she had talked a secondtime to a girl at the store.Sometime prior to the day she was absent, Bishop had advised Frazier that sheexpected to have to be away suddenly because of the serious illness of her brother.This did happen on or prior to Friday, September 4, when Frazier instructed Wright,who had no prior experience or had had no occasion theretofore to call for theseorders, to take care of that chore. She testified:The day after Labor Day Mrs. Bishop whose job it was to take the calls from theanswering service was absent. I did not know the procedure. I had been sentback to the telephone room and the answering service called and said they hadsome orders and at that time I was busy, I had several calls waiting and I toldthem that I was busy right now and I would call them back as soon as I wasfree ... and they called a few minutes after I came in which would have been 10after 10 and I didn't have a chance to call them back until around 11:30 andwhen I called back at 11:30 the supervisor, whoever I was supposed to ask forwas busy at the time so she couldn't take the call ... she couldn't give me thecalls so they said they would call me. I don't know, in answering the telephoneeveryone in the store is responsible for answering the telephone when it rings.Now if they had talked with anyone else other than myself, I don't know, I onlyknow what part I handled and then I called them back in the afternoon I believeitwas, well, sometime in the afternoon, the orders were taken...I took thecalls later on in the afternoon and after I took the orders there were several ofthe orders didn't have enough information on them and I had to call the customerto find out if they were a charge, or a direct ship, or if they were going to pickthem up at the store, just what the status of the order was and I also had to callone order, she hadn't completed and she asked me to call the customer to com-plete it and so on, so I referred it to Mr. Frazier because I didn't know just whatthe procedure was on it.Although Frazier knew of the situation on September 8, he did not discharge orcause the discharge of Wright until September 14. In the meantime, according to thetestimony of McClement, Frazier had reported to him and given him his version ofwhat had transpired in the absence of Bishop, and on the basis of the informationfurnished to him by Frazier and upon the advice and consent of Attorney Scheidt,McClement authorized the discharge of Wright.Ruby Wright was one of those employees whose names were furnished to the Com-pany on April 20 as being a member of the union organizing committee.There is some ambiguity apparent in the testimony of Frazier concerning theinstructions he had given to Ruby Wright in connection with relieving Bishop. Itseems clear that Bishop customarily called the answering service at 9:45 a.m. afterreporting to work at 9.30; that at this time Wright customarily came to work at 10o'clock; further, it isnotclear whether Frazier instructed Wright to assume the dutyof calling the answering service on September 8 or whether he instructed her to do soon September 4 or a day or so before then. Frazier said that Bishop had not informedhim on the day she left that she would not be there the day after Labor Day. Frazier'sfinal statement on this seems to be that he instructed Wright either on Wednesday orThursday during the week preceding Labor Day that she was to take this respon-sibility upon Bishop's absence. It is still not clear whether he knew at that time thatBishop would be absent on the day she was and had so informed Wright.66There is in evidence a referee's decision on an appeal filed from a determination datedOctober 9, 1964, by the Division of Unemployment Insurance, Commonwealth of Kentucky,which was received on the degree of credibility to be accorded the testimony of Frazierin the instant case.On the basis of his testimony in the instant case and cross-examination herein, and his reported testimony as contained in the referee's decision, I amimpelled to doubt the accuracy of his testimony in connection with the discharge ofWright. MONTGOMERY WARD & CO., INCORPORATED501Margaret Bishop was one of the employees who attended the meeting on August 26,received a questionnaire,and refused to sign it.On that day,she testified,Michastalked to her several times about signing the questionnaire,telling her that if she didnot he would recommend that she be released or at least suspended.On the follow-ing day Michas again inquired as to whether she had signed the questionnaire andwhen she told him she had not, Michas notified Frazier,after which she was toldthat she would be suspended for 2 days and if at the end of that period of time she hadnot filled out the card she would be discharged.On August 26 she had put a note onthe questionnaire furnished to her that she would prefer not to answer the questions"at the present time." She returned to work on August 31 and handed the completedquestionnaire to Frazier in a sealed envelope.Frazier opened the envelope and readthe questionnaire in her presence.On the questionnaire,Bishop had written a state-ment dated August 28,1964, as follows:I am answering these questions under the threat of being fired by MontgomeryWard if I don't. I was told August 26,1964, by Mr. Michas that he had madea telephone call to Chicago,and he had been advised that if I did not answer thequestions I would be laid off for 2 days, and at the end of that time I still refusedto answer Mr. Michas would recommend I be released.Iwas told by Mr. Michas to come back August 27, 1964, to give him myanswer. I returned August 27, 1964, and Mr.Michas asked me if I was goingto answer.I told him I had made a phone call and was not able to reach myparty.He asked if this was for advice, and I told him yes.I was called out frontby Mr. Frazier and told to go home and return August 31,1964, to tell him if Iwould answer the questions or not. If at that time I still refused Mr. Frazierand Mr. Michas would recommend I be fired, and the both of them left no doubtin my mind that this would be done.I believe that this would be done since they carried out their threat of suspen-sion of 2 days.Failing to sign a paper or be fired was the beginning of thissorry mess.Mr. Kenny, district manager, of which the Louisville store is in,toldme personally that no Montgomery Ward employee had to sign anythingor be fired. So going on Mr. Kenny's advice I chose not to answer the question-naire.I want it to be noted I did not ignore the [Exhibit not readable].Anotherreason for not answering the questionnaire is in order to be truthful I wouldhave to know if Mrs. Louise Underwood is now or ever has been consideredsupervisory.In April at the union organizing meeting Mrs.Underwood statedshe herself did not know if she was considered a supervisor or not. I am nowanswering the questions under the assumption that she is not and never has been.Another reason I preferred not to answer the questionnaire is Mr. Michas hasnever shown me his credentials and how am I to know he is only on hisMr. Frazier'sword. I want it made quite clear until August 26, 1964, at whichtime I had a copy of the questionnaire run through the Verifax machine I havenever given a statement or talked to anyone at the Labor Relations Board, whichis one of the questions.But I am sending a copy of this to the Labor Board. Itismy belief since Montgomery Ward had to have this to prepare their case it isonly fair that the Labor Relations Board have a copy so they too would knowmy position.Maybe this makes my position clear.1 am union.IfMontgomeryWard fires me now I will know it is because of my union activities.At the hearing it was stipulated between counsel for the General Counsel andcounsel for the Respondent:That on August 27 Mrs. O'Bannon was presented by counsel for the Respondenta questionnaire like the questionnaires in evidence,thatMrs. O'Bannon at firstrefused to answer any questions on the questionnaire,later answered questionsother than three, four and five, which pertained to statements given and so onto the Labor Board and then was told by counsel that she must answer those alsoand upon her refusal to do so was suspended for a 2-day period without pay,make that question four and five which she did not answer,refused to answerquestions four and five and on her refusal was suspended for a 2-day periodwithout pay.It was further stipulated between counsel that O'Bannon was told at the time had shenot answered all the questions on her return she would be discharged.Bishop was first hired in October 1963, quit the same month,and was rehired inthe early part of December of that year as a telephone promotional girl, whose dutieswere to communicate with catalog customers and solicit sales.Her productionefficiency was measured by the amount of sales solicited, her quota being $108 salesper day. Such sales included so-called callbacks when a customer calling the storewould ask for her by name.The Respondent asserts that she was consistently below 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis quota and had been warned in a personnel appraisal in July v and Frazier, in ameeting with her and the three other promotion girls in September, had mentioned thefact that she as well as the others were not meeting the quota.Thereafter, whetherdue to the warning or not, Bishop's production appeared to increase.The Companycontends that this was because Clara O'Bannon, a countergirl, was giving regularcustomers of other promotional operators, including Swindall, to Bishop and further,that O'Bannon was referring other incoming calls to Bishop. Swindall testified thatshe overheard a call coming in from one Post which she later learned was for herbut that Post was told that she was out and Post's order then given to Bishop.Swindall did not discuss this matter with Frazier. It is said by both Frazier andDonald Leach, who was at the store training to become a store manager, that theynoticed frequent referrals of calls by O'Bannon to Bishop.On October 14, onFrazier's instructions, Leach monitored incoming calls and, according to his testi-mony, found that O'Bannon was referring calls to Bishop when the customer didnot ask for Bishop and that a check of Bishop's incoming orders for that day showedthat only two of the six orders matched with the telephone promotion cards fromwhich she should have been soliciting business.As one of the four salesgirls employed at the order desk, the duties of ClaraO'Bannon were to wait on customers, to receive and write up incoming telephoneorders, and, if an incoming call was for a particular telephone promotional girl, totransfer the call to that girl.During the course of her duties it often happened thatwhen she, or any other girl on the order desk, was very busy and had one or two ormore customers waiting on the telephone, she then would interrupt whomever shewas talking to to ask them to wait a moment and she would go to the other telephone,take the customer's telephone number, and call her back.Under general procedureand orders laid down by Frazier, she and the other girls on the desk were not sup-posed to transfer incoming calls unless a telephone promotional girl was asked for byname by the customer. I gather not only from the testimony of O'Bannon but fromFrazier, himself, that O'Bannon as well as the other girls on the order desk would,when they were busy on the telephone, transfer some incoming calls to telephonepromotional girls even though they were not asked for by name.O'Bannon wasacquainted with the telephone promotional files, having worked there herself, andconsequently, she explained, being familiar with the files held by the promotionalgirls, she sometimes would give a call to a girl if the person's name happened to be inthat girl's file.It seems clear enough that according to formalized practice andprocedure, there was a distinct difference between the type of telephone calls thatcame in and the way they were to be handled as between the promotional telephonegirls and the girls on the sales counter. In ordinary course, however, due to the pressof work, the distinction could not always be drawn so fine as a practical matter, so thatO'Bannon, as well as the other order girls, were accustomed to give some incomingcalls to promotional girls.O'Bannon testified that after the dismissal of Ruby Wright, he informed her thathe was hiring a new girl who would be assigned to answering the incoming calls andrequested O'Bannon to train the girl on the counter to take incoming calls-"He toldme to look very closely to Mrs. Collier in training her about everything that I do onthe counter and he would have everybody in the store, promotional girls and all,answering the telephone." In fact, the covering of the order desk appears to havebeen extremely flexible, to the point where salesmen or Frazier himself, or Leach,the manager trainee, were handling calls and waiting on customers at the order desk.Frazier testified:I have made several changes . . . as to whether they worked on the incoming callsor whether they worked on the counter. So at times I had more than fourpeople so it depends upon a given situation. I have adjusted it to the needs ofthe store in the requirements.We open at 10 in the morning and close at 9 inthe evening.And therefore to be consistent with labor requirements that youdo not work a person over 8 hours a day, this is what I have done, and to doTThe appraisal dated July 20, 1964, by Frazier stated: "Mrs. Bishop with the properattitudecould become a good employee, however she tends to take other peoples affairsupon herselftherefore does not pay enough sense of responsibility to her own work. Sheis constantlydissatisfiedwith something or feels that someone else is getting a majorportion of attentionother than herself.She was offered a job that she would like to do,however it had to be on her own terms and under her own working conditions. If shecan notadapt herself to the present job and keep away from others affairs I feel that Iwill have to terminate her before the next appraisal. I do not recommend a raise atthis time." MONTGOMERY WARD & CO., INCORPORATED503this of course is still consistent with the requirements that you have a personcome on at 10 o'clock in the morning and work until 6 in the afternoon; you havetwo other people that come off-you had to be completely covered from 12 noonand work until 9 at night, this would give you a person who would get off for anoon break and still give you complete on the counter.On the basis of the testimony of Leach, on the day he was monitoring incomingtelephone calls,Mrs. O'Bannon made no secret of the fact that she was referringincoming calls, not only to Bishop, but to other promotional telephone girls.Leachsaid that on this day, as on other days, Frazier and he could hear O'Bannon referringincoming calls to the promotional telephone girls; that as a matter of practice Mont-gomery Ward has a procedure covering the monitoring of calls which requires that ifirregularities are found,the employee charged with an offense is warned and put onprobation, and the second offense calls for disciplinary action or a dismissal. If Iunderstand Leach's testimony correctly, without seeing the printed practice and pro-cedures manual covering such a situation, the Ward system provides for the monitor-ing of calls either from customers or from someone employed by the Company tocall in so that such a call might be checked by the monitor.The testimony of Bishop reflects and substantiates the apparent fact that regularprocedure was varied from time to time by instructions from Frazier and others, andthat the records (promotional sheets) kept by the promotional operator do notaccurately reflect for every day what actually transpired in the way of the taking ofthe orders on promotional calls initiated by the operator or in connection with callsthat came in and were received by a salesclerk and referred to the promotionaloperator.The Respondent called two store customers to testify.One, Brauckmann testifiedthat she had telephonedin anorder for drapes, had not asked for anyone in particular,and had placed her order; Post, another customer witness, testified that she had tele-phoned on September 30, asked for Swindall, was informed that Swindall was notthere, and was referred to Bishop. Bishop wrote both orders. I assume the neutralityand the disinterest of Post and Brauckmann; at the same time the loose applicationas a rule of the Company regarding the duties of both the promotional telephone girlsand the sales order clerks compels me to give much less weight to the testimony ofthese neutral witnesses had there been strict enforcement of company procedure in thestore.Also, even though Swindall testified unequivocally that these instructions of thetelephone promotional girls were not to take incoming calls unless the customer spe-cifically asked for them, nevertheless these instructions were disregarded with thetacit approval of Frazier, who, under cross-examination, testified that the servicingof customers over the telephone was more important than strict adherence to the rules.The $108 per day quota set for the promotional telephone girls was an arbitraryfigure.Employees other than Bishop had difficulty in meeting this arbitrary standardof daily sales over the telephone.Obviously, as reflected by the testimony of thepoint, a large order or two in an amount of $40 or $50 could be taken as well asmuch smaller volume dollars orders.No explanation was advanced at the hearingas to how the $108 standard was established.9.Constructive discharge of Mildred RobinsonMildred D. Robinson was suspended on August 26 for her refusal to complete thequestionnaireabove referred to and on September 1 left the employment of theCompany upon being removed from her regularly assigned job as sales and cashclerk.The General Counsel asserts that the transfer was in effect a demotion, in thatbeing assigned either as a countergirl or as a telephone promotion clerk, as Frazierinstructed,would result in giving her an assignment to less desirable work and amore onerous job. Since she chose not to accept either of the assignments, the Gen-eral Counsel asserts that she was constructively discharged by the Respondent.Eachof these jobs carried the same rate of pay.An employee performance appraisal made by Frazier on July 20 included thefollowing comment:I think Midge is very dependable-a sincere and hard working [employee] andwith more experience in her present job will be an asset to the company. Irecommend a raise to a $1.35 per hour.Frazier testified that in his opinion "she was a very attractive person as far as thecustomers were concerned and as far as the Company was concerned. She was anasset to the Company, but she just was not capable of doing the job she was doing."The Respondent contends that Robinson had great difficulty with the duties of theposition of sales and cash clerk; that an audit made of the store was critical of the 504 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARD"sales andcash" function (this audit having been made in June); that the storemanager requested a trainer and one Willa Blakely came from Chicago and helpedwith Robinson's training;that when Robinson was under suspension, he had to domost of her work and found that the same conditions criticized in the audit reportstill existed.8As noted above, Mrs. Robinson was employed in October 1963 and worked inseveral different jobs.She considered her assignment as sales and cash clerk to be apromotion, even though the rate of pay for that job was thesame as inother jobs.Asfurther noted above, she was questioned by Frazier concerning her interest in theUnion; she also refused to sign the questionnaire when pressed by Michas.Afterbeing laid off on August 28, until the 31st, she returned to work on September 1, filledout thequestionnaire,and returned it to Frazier.After examining the completedquestionnaire Frazier said, according to Robinson: "Midge, I'm going to have to askyou to take a job on the counter as a sales clerk." Then, according to her:I asked him, I said, Mr. Frazier, why this statement said my job would beaffected in no way but what I put on this paper and he said, well, your will-callledger posting is behind-we have to have someone who is for the Company,someone that we can trust .... I pointed out to him that it was behind and hewas aware of it being behind long before this came up because of the extra workI had to do and he said, Midge, you did do some work but I had asked you towrite a letter to Chicago requesting some forms for register to keep the bankwithdrawals and deposit on them and he said you hadn't done this and I'm goingto have to ask you to take a counter and he said well perhaps the hours on thecounter job might interfere with your home life and I said, it would,and he saidwell you either take the counter or take the telephone promotion and when hetoldme that they had to have someone they could trust back in my position, Iasked him well Mr. Frazier if you can't trust me back there how do you knowyou could trust me out here and he said I am not sure that I can trust you outhere.She then telephoned her husband and after talking to him, told Frazier:.I would be willing to take any job that he offered me and bear any humiliationthat he offered me and then he came on with this that they had to havesomeoneback there who is for the Company and I felt that I had given Ward's quite abit and this sort of hurt and I called my husband and I told Mr. Frazier I thinkunder the circumstances I can go home because I didn't feel this was the rightatmosphere to work under.On cross-examination, Robinson gave answers indicating that she assumed the job ofsales and cash clerk sometime in May and that she was frequently assisted by FormerStoreManager Hartley and later by Store Manager Frazier, each one of whom atvarious times made mistakes while they were working on these records.It seems clear enough in the reocrd that Robinson was put on the job withoutprevious training, that it was true, as she said, that she learned by the trial and errormethod with the assistance of Messrs. Hartley and Frazier before a person was sentfrom Chicago to instruct her further as to the nature of her job.The Respondentemphasizes in the brief filed on its behalf that Robinson stated she quit because "Icould not take the pressure."Her testimony under cross-examination on this pointis as follows:Q. So you were offered in effect two separate positions, either the sales countergirl or a telephone promotion clerk, is that correct?A.With a cut in hours, yes.Q. Did you understand you were going to get a cut in pay9A. I didn't understand anything because it wasn't discussed.$This audit apparently covered all of the operations of the store and many criticismswere madetherein in respect to the whole store operation, noting many lapses attributableto employees other than the person handling the sales and cash records.Among defi-ciencies noted were some 17 instances concerning employees' personnel files.Under"miscellaneous,"a heading in the report,the following note is made:At the audit date this store is not unionizedHowever, a union election has beencalled.This together with union and company charges and counter charges havehampered the store manager in effectively discharging his managerial duties.Thestore manager stated he felt if 60 percent personnel turnover would be necessary toeffectively staff the store.He claims to have been acting under the direction of theCorporate Labor Relations Department and feels that this has kept him from makingthe personnel changes he feels are necessary. MONTGOMERYWARD &CO., INCORPORATED505Q. You didn't pursue the matter, did you?A. Well he didn't neither.Q. Isn't it a fact that you left because your feelings were hurt?A. I left because I couldn't take the pressure.Q.What pressure is that ma'am?A. The coming in every day and not knowing what's going on next and notknowing what you're going to be accused of doing something.Q. You had been accused of doing something or not doing something priorto this time?A. No.Concluding FindingsIn full context the evidence and the proof adduced at the hearing affirmatively showthat the Respondent, prior to the issuance of the complaint in Case No. 9-CA-3217,by the speeches of Frazier, the interrogation of individual employees, and the induce-ments offered, all as noted above, and the subsequent suspensions and discharges ofemployees, together with the use of the questionnaire, engaged in unfair labor prac-tices substantially as charged in that complaint and in the complaints issued in theother two cases.As is most often the situation in cases of this nature, there is nodirect admission of illegal motive, and therefore it is necessary to decide the issues onthe basis of inferences reasonably drawn from the facts before me.N.L.R.B. v.Edward F. Tepper, d/b/a Shosnberg Farms,297 F. 2d 280, 284 (C.A. 10);Amalga-mated Clothing Workers of America, AFL-CIO (T.I.L. Sportswear Corporation)v.N.L.R.B.,302 F. 2d 186, 190 (C.A.D.C.).Here, the Respondent disclaims anyintentto engage in any activity aimed to encourage or discourage membership ofemployees in the Union by means of discrimination against any one or moreemployees.Specific evidence of an intent to encourage or discourageisnot anindispensable element of truth of violation Section 8 (a) (3) of the Act which makes itan unfairlabor practice for an employer to encourage or discourage membership bymeans ofdiscrimination; and an employer's protestation that he did not intend toencourage or discourage will be unavailing where the natural consequence of hisaction was such encouragement or discouragement.The Radio Officers' Union of theCommercial Telegraphers Union, AFL (A. H. Bull Steamship Company) v. N.L.R.B.,347 U.S. 17, 45.Respondent contends that the speeches of May 5 and 19 and June 5 were nothingmore than statements lawfully made by the Respondent concerning actual fact andcomment thereon.The Respondent's brief asserts "it may be that these facts woulddiscourageunionenthusiasm, but it would be the facts and not any threat expressedthereby."It is further contended on behalf of the Respondent that "all of thisopinion is protected by [Section] 8(c)."This argument of necessity must rest on aview that each speech or all three speeches must be examined separate and apart andtotally removed from the whole congeries of the case.The argument is specious,because when the speeches are considered with the surrounding facts and circum-stances, statementscontained therein must necessarily be found to be intended todiscourage membership in the Union.Each speech was antiunion in tone, and the one of June 5 reminds the employeesthatMcCandless and Milby, each of whom the Company had known were on theunionorganizing committee, had been "released" after being spoken to by Frazierconcerning their interest in the Union.Conduct, though evidenced only in partby his speech, may amount, in connection with other circumstances, to coercionwithin the meaning of the Act.N.L.R.B. v. Virginia Electric and Power Company,314 U.S. 469;N.L.R.B. v. Eastern Die Co.,340 F. 2d 607 (C.A. 1), enfg. 142 NLRB601.The Board has held that an employer is privileged to interview employees for thepurpose of discovering facts within the limit of the issues raised by a complaint,where the employer, or its counsel, does so for the purpose of preparingitscasefor trial and does not go beyond the necessities of such preparation to pry intomatters of union membership, to discuss the nature or extent of union activity, todissuade employees from joining or remaining members of the union, or otherwiseto interfere with the statutory rights of self-organizationSeeJoy Silk Mills, Inc. v.N.L.R.B,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D C.), cert. denied 341 U.S. 914.In allowing an employer the privilege of ascertaining the necessary facts fromemployees in these given circumstances, the Board and the courts have establishedspecific safeguards designed to minimize the coercive impact of such employer inter-rogation.Thus, the employer must communicate to the employee the purpose ofthe questioning,assurehim that no reprisal will take place, and obtain his participa-tion on avoluntary basis; the questioning must occur in a context free from 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer hostility to union organization and must not be itself coercivein nature;and the questions must not exceed the necessities of the legitimate purpose, orprying into otherunionmatters, eliciting information concerning an employee'ssubjective state of mind, or otherwise interfering with the statutory rights of employ-ees.When an employer transgresses the boundry of these safeguards he loses thebenefits of the privilege.Johnnie's Poultry Co.,146 NLRB 770. Although anemployer may interview employees to verify a union's claim of majority status orto ready his case for trial, that privilege is not unqualified. It is evident that, con-sistent with the purposes of the Act, an employer may not exercise this privilege inarbitrarymanneror to inquire intounionmatters beyond the limitsof the issuesraised by the complaint.Here, prior to the interrogation and the distribution of thequestionnaire,Store Manager Frazier had unequivocally expressed the opposition oftheRespondent to the Union, and the Respondent had refused to recognize it.Accordingly, it must be found that such interrogations and the use made of thequestionnaireconstituted an unwarranted intrusionintothe protected activities ofemployees.May Department Stores, Company, a Corporation, d/b/a Famous-BarrCompany,70 NLRB94; N.L.R.B.v.KatzDiug Co.,207 F. 2d 168, 171 (C.A. 8).The instances of interrogation reported above far exceed the permissible limitsallowed an employer.Blue Flash Express, Inc.,109 NLRB 591. See also Okla. L.Rev. 207, 210, 213,et. seq.InThe Lord Baltimore Press,142 NLRB 328-329, the Board said:We have recently been reexamining the scope of the preelection material andhave set forth the principles which now guide us in cases such asOak,2 Dal-Tex,sandSewell Manufacturing Company .4We have there rejected a narrow legal-isticapproach and indicated that we shall consider the entire situation ofemployer and employee and the entire context of what has been said.We willnot consider words in isolation.We cannot properly assess the effect of cam-paign materialas our dissenting colleague does hereby plucking out a fewstatements which, in isolation, might be considered innocuous.To read theletter herein as a whole, as we must, is to realize that its entire thrust, achievedby the careful juxtaposition of foreboding possibilities, is to impress upon theemployees the futility of choosing the Petitioner.2Oak Manufacturtng Company,141 NLRB 1323.Dal-Tex Optical Company, Inc137 NLRB 761.SewellManufacturing Company,138 NLRB 66.The organization of Local 445, the speeches delivered by Frazier to the employeesas a whole group, individual interrogation of employees, and the imposition of thequestionnaireupon them with arequirementthat each employee complete the ques-tionnaire,considered in connection with the Company's refusal to even discussrecognitionof the Union with its representatives constitutes a combinationspellingout interference, intimidation, and coercion within the meaning of Section 8(a)(1)of the Act.The discharges and suspension of employees demonstrates the animusof the employer against the Union and its adherents.It isnot without significance that five out of the six employees constituting theunionorganizing committee are now out of employment because of incidents causedand actions taken by the Company based on the employees' union membership andactivity.This fact must be significant.The language of the Board inCamco, Incor-porated,140 NLRB 361, 365, is applicable here:In addition to the mathematical improbabilities involved in the Respondent'sargument that it selected these employees for discharge without reference totheirunionactivity, the Respondent's explanation as to why these particularemployees were selected as part of the reduction in force is unpersuasive 9As stated by the court inN.L.R.B. v. Camco, Inc.,340 F. 2d 803 (C.A. 5)1.Coercion by interrogation is one of the "subtler" forms of management's inter-ference with labor's protected rights.As the differences here between theExaminer and the Board illustrate, the "act of interrogation is not coercive orintimidating on its face, nor is it easy to demonstrate lust how often, and underwhat circumstances, a threat of reprisal will be inferred by the employees."0 It is, of course, a matter of speculation as to how many of the employees, if any, ofthe 16 employees who had the questionnaire imposed upon them, completed the question-naire because of what might happen to them if they, like 4 others, refused to complete it. MONTGOMERY WARD & CO., INCORPORATED507Bourne v. N.L.R.B.,2 Cir. 1964, 332 F. 2d 47, 48 modifying 144 NLRB No. 75[805] (Sept. 26, 1963), is helpful in determining the limits of proper interroga-tion.In that case the court lists five factors to be considered in weighing thelawfulness of company interrogation of employees:"(1) The background,i.e.isthere a history of employer hostility anddiscrimination?"(2) The nature of the information sought, e.g. did the interrogator appearto be seeking information on which to base taking action against individualemployees?"(3) The identity of the questioner, i.e. how high was he in the companyhierarchy?"(4) Place and method of interrogation, e.g. was employee called from workto the boss's [sic] office.Was there an atmosphere of `unnatural formality'?"(5) Truthfulness of the reply."The discharge of Ruby Wright and the suspensions and discharges of MargaretBishop and Clara O'Bannon I find to be based on a pretense of cause, and actuallybecause of their union membership and activity.Wright, one of the first employees in the store, had performed her duties satis-factorily and without complaint from her employer until the incident occurred whichis givenas the ground for her discharge.Itwill be recalled that Ruby Wright was suspended on August 26 because of herrefusal to fill out the questionnaire.She was discharged on September 21 for thealleged reasons set forth above.As pointed out, the circumstances in connectionwith her assignment to receive calls from the answering service was outside the usualscope of her duties and, as she made clear, she was not fully apprised of theimportance of telephoning for orders received by the answering service, as hadalways theretofore been done by Bishop.Her interrogation, her suspension, and thefacts underlying her discharge show clearly that the case against her was fabricatedand that except for her interest in the Union, she would not have been dischargedfor the reason given.The more elaborate cases built against Bishop and O'Bannon are, upon close exam-ination,not separable from the basic fact that severe pressure had been exerted uponeach of them to complete the questionnaire, each had been suspended, each was onthe union organizing committee, and it is abundantly clear that the so-called quotastandard and the method in which incoming calls were allocated were possible ofvariance, and certainly, prior to these discharges, loosely enforced.The layoffs of McCandless and Milby have been commented on above. In hisJune 5 speech, Frazier's remarks could easily have been construed as a warningto other employees.In the absence of any formal or even informal system of seniority in regard tolayoffs (or promotions or transfers), the layoffs of McCandless and Milby, two ofthe most prominent organizers and among best known of the union adherents amongthe employees, appears to be more than fortuitous.Each was qualified to performother duties and it would seem logical, if ability and experience had any weight atall, that the two persons working in the credit department would have been the onesto be laid off when the credit department was abolished, rather than the two whowere selected. It is true that both Underwood and Allgood, who were retained, hadsigned union authorization cards; however, their names had not been brought to theattention of the Company in the Union representative's letter of April 20, nor isthere any showing in the record that the Company was aware that they were unionadherents.The enforced demotion of Mildred Robinson attained for the Employer its desiredeffect-she quit rather than be transferred or demoted to another job and subjectedto the fear of further harassment. She was not a trained bookkeeper or accountantand admittedly had had no experience in keeping cash and credits accounts beforeshe assumed those duties; and thereafter had very little if any instruction. She waspaid at the rate of $1.25 per hour and no more, and up until the time she refusedto sign the questionnaire there had been no complaint against, but praise for, herwork. She had been chided once by Frazier for neglecting or forgetting to request acertain form from the Chicago office.The audit report mentioned above is notpersuasive so far as her work is concerned since the report on its face shows deficien-ciesthroughout the whole operation of the store.The chronology of essential facts in this case is significant.On April 20, theRespondent was officially notified by the Union of its interest in the employees ofthe Louisville store; on June 3 McCandless and Milby were terminated; on August 26Wright was suspended, and on August 27 Bishop, O'Bannon, and Robinson were 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspended; on September 1 Robinson was demoted; on September 21 Wright wasdischarged; and on October 16 Bishop and O'Bannon were discharged. Slotted inbetween these times are the speeches of May 5 and 19 and June 3, the interrogationof individuals by Frazier and his assistant manager, on August 26 the questionnairewas distributed, and subsequent acts of interrogation occurred after that date andthrough the discharge of Bishop and O'Bannon onOctober 16.InN.L.R.B. v. Camco, Inc., supra,the court in support of the findings of theBoard, said:Camco deprecates any notion that the questions put to the employees werecoercive.The Company draws attention to these facts.There were onlyeleven acts of interrogation, ten by minor supervisors.The other inquiry, byTheek [a supervisor], was made to an employee who had been his friend forthirty years.The interrogation consisted only in asking whether the employeehad attended the union meeting or had heard about a union rumor, withoutany effort to obtain other information on union activities.Finally, so Camcocontends, such remarks were natural and could be expected in an atmospherein which such discussions were occurring "all over the shop."The questioning cannot be plucked out of context....We hold therefore that fair inferences and substantial evidence compel affirm-ance of the Board's finding that Camco's interrogation of its employees violatedSection 8 (a)( I) of the Act.The company had publiclyannounctd an antiunion policy; "the law of probabilities indicates a close connectionbetween the selection of men for interrogation and the union activities of thosemen"; there was a manifestly close correlation between interrogations and theterminations of employment; and some of the interrogatees gave untruthful answers,apparently for fear of the consequences of revealing their union activities.Each ofthese considerations is present in the instant case.The Union had a clear majority when it made its demand for recognition and itsoffer to the Company to prove its majority by a card check through a neutral agent.The filing of a representation election petition by the union does not excuse thecompany's refusal to recognize the union and bargain upon request.N.L.R.B. V.Whitelight Products Division, etc.,298 F. 2d 12, 14 (C.A. 2), cert. denied 369 U.S.887;N.L.R.B. v. Samuel J. Kobritz, d/bla Star Beef Company,193 F. 2d 8, 14(C.A.1);N.L.R.B. v. Sunrise Lumber & Trim Corp., 241F. 2d 620, 624 (C.A. 2),cert. denied 355 U.S. 818;N.L.R.B. v. Poultry Enterprises, Inc.,207 F. 2d 522,524-525 (C.A. 5).Section 8(a)(5) of the Act requires an employer "to bargain collectively with therepresentatives of his employees, subject to provisions of Section 9(a)."AlthoughSection 9(c) (1) provides machinery by which the question of representative statusmay be determined in a Board-conducted election, it has long been settled that anelection is not the only means by which a union's representative status may beestablished.SeeUnited Mine Workers v. Arkansas Oak Flooring Co.,315 U.S. 62,71-72, and cases cited therein at footnote 8. InN.L.R.B. v. Triffit of California, Inc.,211 F. 2d 206, 209-210 (C.A. 9), it was held:Respondent contends that it had no duty to bargain until the union hadestablished its majority status by a Board election.There is no absolute rightvested in an employer to demand an election.lob v. Los Angeles Brewing Co.,9 Cir., 1950, 183 F. 2d 398. If an employer in good faith doubts theunion'smajority, he may, without violating the Act, refuse to recognize the union untilits claim is established by a Board election.A doubt professed by an employeras to the union's majority claim must be genuine.Otherwise the employer hasa duty to bargain and may not insist upon an election.Joy Silk Mills v. N.L.R.B.,1950, 87 U.S. App. D.C. 360, 185 F. 2d 732..Respondent pursued a course of conduct that evidences a clear violationof the Act's good faith requirements. It consistently refused to bargain withthe union, which at all relevant times represented a majority of respondent'semployees..There was no necessity for the union to offer proof of thegenuineness of its majority claim absent a challenge by respondent.And seeN.L.R.B. v. Geigy Company, Inc.,211 F. 2d 553, 556 (C.A. 9), cert. denied348 U.S. 821;Fred Snow, et al d/b/a Snow & Sons v. N.L.R.B.,308 F. 2d 687, 691(C.A. 9). In the instant case, the Respondent made no effort whatsoever to deter-mine union majority. It claims only that because it signed an agreement for aconsent election, it had discharged its obligation to bargain.This contention mustfall in the face of the unfair labor practices now found. MONTGOMERY WARD & CO., INCORPORATED509InLocal No. 152, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America v. N.L.R.B.,343 F. 2d 307, 310(C.A.D.C.), the court, through Judge Fahy, said:In the above circumstances the Board is entitled to enforcement of its orderthat the Company cease and desist refusing to bargain with the Union.TheBoard was justified in construing the Union's conduct described above as a con-tinuing demand for recognition in circumstances where a formaldemand inlight of the Company's prior peremptory refusal would have been useless.Anemployer violates Section 8(a)(5) when, as here, it rejects a Union's bargainingrequest,made in the honest but mistaken belief that a majority has beenobtained, without questioning the Union's representative status, and the Uniondoes obtain a majority shortly after such request.The facts warranta findingthat the Union's demand for recognition continued to April 25.Thematter isexpressed in a convincing manner in the decision of the Trial Examiner asfollows:"The Company's refusal to bargain, however, was not based on the factthat the Union held only 26 cards on April 18, but rather on an outrightrejection of the Union's request without regard to the number of cardsheld.In the light of this refusal it would have been futile for the Unionformally to renew its request after April 25.Cf. N.L.R.B. v. Burton-DixieCorp.,210 F. 2d 199, 200, 201 (C.A. 10), where the union lacked a majorityat the time it requested recognition, but where the request was understoodto be of a continuing character. InBurton-Dixie,as here, the employer'sattitudemade it quite clear that a later request would have been futile,and the court's holding there that the Board properly found a refusal tobargain suggests the propriety of a similar holding here. See alsoScobellChemical Co. v. N.L.R.B.,267 F. 2d 922, 925 (C.A. 2), where the court,assuming that the union lacked a majority at the time of its bargainingrequest, found that it had such a majority the next day, and held that inthe light of the strike and picketing which there ensued, the union's requestfor bargaining must be deemed a continuing request.The instant case islikeScobellexcept that here, instead of striking and picketing, the Unionpursued its bargaining request through a petition for certification, until theCompany's unfair labor practices rendered the election route impassable.Surely the Union here should not be in a worse position than the unioninScobellfor having followed peaceful procedures in pressing its con-tinuing demand. I find, therefore, that the Company's refusal to recognizethe Union after April 25 violated Section 8(a)(5) and (1) of the Act."I therefore find that by the speeches made to its assembled employees, the Respond-ent by its store manager in effect threatened them that it would be ineffectual forthe employees to select the Union as their bargaining representative because theUnion could gain no benefits under a collective-bargaining agreement other than thebenefits presently enjoyed by the employees, promised the employees overtime payin aneffort to induce them from supporting the Union and for the same purposepromised them raises in pay, urged them to withdraw from their membership in theUnion and by promising a raise in pay to Mildred Robinson to induce her frombecoming or remaining a member of the Union, and by talking to employees andmaking them aware of their membership in the Union, the Respondent has violatedthe provisions of Section 8(a)(1). I find further violations of this section of theAct in the termination of the employment of employees McCandless, Milby, Wright,Bishop, and O'Bannon and in the forced discharge of employee Robinson; and inthe suspension from duty of employees Wright, Bishop, O'Bannon, and Robinson.Violations of Section 8(a)(3) of the Act were committed by the Respondent, Ifind, in the discharges of employees McCandless, Milby,Wright, Bishop, andO'Bannon, and the constructive discharge of employee Robinson.Further, I findthat the Respondent has failed and refused to bargain in good faith with the Unionas the representative of its employees in a union appropriate for the purpose ofcollective bargaining in violation of Section 8(a)(5) of the Act.Such refusalfurther constitutes a violation of Section 8(a)(1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (5) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.The unfair labor practices in this case call for the conventional cease-and-desistremedy, with a broad order in the light of the nature of the violations and the gen-eral hostility to employee rights revealed in the interrogation and other unlawfulactions detailed above.Affirmatively, I shall recommend that the Company bargainwith the Union upon request; that it reinstate Elaine McCandless, Norma Milby,Ruby Wright, Mildred D. Robinson, Margaret Bishop, and Clara O'Bannon to theirformer or substantially equivalent positions, without prejudice to such employmentrights as had accumulated to them at the time of the discrimination against them,with backpay in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716. I shall also recom-mend that Elaine McCandless, Norma Milby, Ruby Wright, Mildred D. Robinson,Margaret Bishop, and Clara O'Bannon be reimbursed for the time lost by themthrough the unwarranted suspensions of each of them from their usual duties duringthe times mentioned in section III hereof.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.All employees at the Respondent's Louisville, Kentucky, retail store, butexcluding the store manager, assistant store manager, and all guards, professionalemployees, and supervisors as defined in the Act, as amended, constitute a unitappropriate for the purpose of collective bargaining within the meaning of Section9(b) of the Act.4.The Union, Retail Clerks Union Local No. 445 chartered by Retail ClerksIntetrnationalAssociation, AFL-CIO, has been at all times since April 20, 1964,and now is the exclusive representative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.5.By failing and refusing at all times since April 22, 1964, to bargain with theUnion as the exclusive bargaining representative of the employees in the aforesaidappropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.6.By interrogating and making promises or threats to its employees, includingthose employees suspended or discharged as set forth above in section III hereof,the Respondent engaged in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) of the Act.7.By discharging Elaine McCandless, Norma Milby, Ruby Wright, Mildred D.Robinson, Margaret Bishop, and Clara O'Bannon and by suspending employees RubyWright, Margaret Bishop, Clara O'Bannon, and Mildred D. Robinson from employ-ment because of their interest in and activities on behalf of the Union, the Respond-ent engaged in unfair labor practices affecting commerce within the meaning ofSection 8(a) (1) and (3) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this proceeding, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is recommended that the Respondent, MontgomeryWard & Co., Incorporated, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening or unlawfully interrogating employees with respect to their mem-bership in, or activities on behalf of, Retail Clerks Union Local No. 445 chartered byRetail Clerks International Association, AFL-CIO, or any other labor organization.(b)Discriminating against any employee because of membership in, or activitieson behalf of, Retail Clerks Union Local No. 445 chartered by Retail Clerks Inter-national Association, AFL-CIO, or any other labor organization. MONTGOMERY WARD & CO., INCORPORATED511(c) In any like or related manner, or in any manner violative of Section 7 ofthe Act, interfering with, restraining, or coercing employees in the exercise of theirright to self-organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which it is found is necessary to effectuatethe policies of the Act.(a)Offer to reinstate Elaine McCandless, Norma Milby, Ruby Wright, Mildred D.Robinson,Margaret Bishop, and Clara O'Bannon to their former or substantiallyequivalent positions, and make each of them whole in the manner described in theportion of this Trial Examiner's Decision entitled "The Remedy" for any loss ofearnings suffered by reason of the discrimination against her.(b)Upon request, bargain collectively in good faith with Retail Clerks UnionLocal No. 445 chartered by Retail Clerks International Association, AFL-CIO, asthe exclusive representative of all employees in the above-described appropriate unit,and, if an understanding is reached, embody such understanding in a signedagreement.(c) Post at its Louisville, Kentucky, store, copies of the attached notice marked"Appendix." 10Copies of said notice, to be furnished by the Regional Director forRegion 9, shall, after being duly signed by a representative of Respondent, be postedby the Respondent immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notice to employees are customarily posted.Reasonable steps shall be takento ensure that such notices are not altered, defaced, or covered by any other material.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms hereof.(e)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of the receipt of this Decision, what steps Respondent has taken to complyherewith.11It is recommended that unless on or before 20 days from the date of receipt ofthisTrial Examiner's Decision, the Respondent notify said Regional Director, inwriting, that it will comply with the foregoing Recommended Order, the NationalLabor Relations Board issue an order requiring Respondent to take the actionaforesaid.10 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"In the notice.If the Board'sOrder is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order.""If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 9, in writing, within 10 days from thedate of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, 1947, as amended September 14, 1959, we hereby notify our employ-ees that:WE WILL, upon request, bargain collectively in good faith with Retail ClerksUnion Local No. 445 chartered by Retail Clerks International Association,AFL-CIO, as the exclusive representative of all employees in the bargainingunit described below with respect to rates of pay, hours of employment, andother conditions of employment, and, if an understanding is reached, we willembody such understanding in a signed contract.The bargainingunit is:All employees of Montgomery Ward & Co., Incorporated, at its Louisville,Kentucky, retail store, but excluding the store manager, assistant storemanager, and all guards, professional employees, and supervisors as definedin the National Labor Relations Act, as amended. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Elaine McCandless, Norma Milby, Ruby Wright, MargaretBishop, Clara O'Bannon, and Mildred D. Robinson their former or substan-tially equivalent jobs, and pay each of them for wages lost from the date oftheir respective discharges until the date of such offer of reemployment.Weshall also compensate Ruby Wright, Margaret Bishop, Clara O'Bannon, andMildred D. Robinson for time lost by them through suspension from work onAugust 26 and 27, 1964.WE WILL NOT threaten or interrogate our employees with respect to theirmembership in, or activities on behalf of, Retail Clerks Union Local No. 445chartered by Retail Clerks International Association, AFL-CIO, or any otherlabor organization.WE WILL NOT discriminate against any employee because of membership inRetail Clerks Union Local No. 445 chartered by Retail Clerks InternationalAssociation, AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights guaranteed under Section 7 of the Act,except to the extent that such rights may be effected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.All our employees are free to become or remain, or to refrain from becoming orremaining,members in good standing of said Retail Clerks Union Local No. 445chartered by Retail Clerks International Association, AFL-CIO, or any other labororganization.MONTGOMERY WARD & CO., INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No.381-2200, if they have any questions concerning this notice of compliance withthis provision.Phillips Manufacturing CompanyandInternational Union,AlliedIndustrialWorkersof America,AFL-CIO.Case No. 13-CA-6851.November 2,1965DECISION AND ORDEROn July 23,1965, Trial Examiner Harry H. Kuskin issued his Deci-sion inthe above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decision anda supporting brief.'1 The Respondent also filed a motion to correct and transpose portions of the record.The General Counsel filed an opposition thereto, and the Respondent filed a response.The Board finds the motion without merit. It is accordingly denied.Our careful review of the entire record satisfies us that the Respondent's allegationsof bias and prejudice on the part of the Trial Examiner are entirely without foundation.155 NLRB No. 56.